United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 08-1672
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *       Appeal from the United States
      v.                                   *       District Court for the
                                           *       Eastern District of Arkansas.
Shamico Peters,                            *
                                           *             [PUBLISHED]
             Appellant.                    *

                                 ________________

                                 Submitted: April 18, 2008
                                     Filed: April 29, 2008
                                 ________________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                      ________________

PER CURIAM.

       Shamico Peters appeals the district court's1 denial of his motion for a reduction
of his sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment 706 to the
United States Sentencing Guidelines Manual (USSG), which reduced the base offense
levels in USSG § 2D1.1(c) based on the quantity of cocaine base (crack).




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
        Mr. Peters' originally calculated guidelines range was 121 to 151 months, and
he received a sentence of 120 months, the statutory mandatory minimum sentence for
the quantity of crack involved in his conviction. See 21 U.S.C. §§ 846, 841(b). In
considering a reduction to a defendant's term of imprisonment under § 3582(c)(2), the
district court must determine the guidelines range as if the relevant amendment had
been in place at the time of the original sentencing, and it may consider only the
retroactive amendment in determining the amended guidelines range. See United
States v. Hasan, 245 F.3d 682, 684-85 (8th Cir.) (en banc), cert. denied, 534 U.S. 905
(2001); USSG § 1B1.10(b)(1) (Suppl. Mar. 3, 2008). In Mr. Peters' case, application
of the new drug quantity guidelines would have resulted in a guidelines range of 120
to 121 months. See USSG § 5G1.1(c)(2) (setting the bottom of the guidelines range
at the statutory mandatory minimum when it would otherwise be below the mandatory
minimum). Mr. Peters was not entitled to a reduction of his 120-month sentence. See
§ 1B1.10(b)(2)(A) (district court may not reduce the defendant's sentence below the
minimum of the amended guidelines range); id., comment. (n.1(A)(ii)) (reduction not
authorized if the retroactive amendment does not lower the defendant's applicable
guidelines range because of a statutory provision, e.g., a statutory mandatory
minimum sentence).

       To the extent Mr. Peters asked the district court to reconsider his criminal
history score pursuant to Amendment 709, that amendment is not a covered
amendment under § 1B1.10 to which retroactive treatment may be given. See
§ 1B1.10(c). Further, as a part of this § 3582(c) proceeding, the district court was not
allowed to address any alleged "clear error" which may have occurred at the original
sentencing in determining the number of criminal history points allocated to another
prior conviction. See Hasan, 245 F.3d at 685. Mr. Peters was and is not entitled to
safety valve relief, but he is subject to the statutory mandatory minimum sentence that
he received.




                                          -2-
       The district court's judgment denying Mr. Peters any relief pursuant to the
retroactive amendments is summarily affirmed. See 8th Cir. R. 47A(a).
                       ______________________________




                                       -3-